Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on January 05, 2022.
Claims 1, 3, 5-11, and 13-14 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Thomas A. Froats, on 1/06/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.
1.	(Currently Amended) A method of processing content requests comprising:
receiving, at a networking device, a request for content comprising each of a content identifier associated with a content file and a location identifier associated with a geographic location of a content-receiving device;
generating, by the network device and based on the content identifier, a server identifier corresponding to a content server of a plurality of content servers of a CDN in the geographic location; [[and]]
transmitting, to a requesting device, a domain name comprising a server identifier corresponding to the content server of the plurality of content servers, an indication of the geographic location of the content-receiving device, and a shared domain identifier, wherein a domain name system (DNS) utilizes the domain name to obtain an identification of the content server of the plurality of content servers from a database associated with the shared domain identifier; and
executing a hashing function with the content identifier as an input variable, wherein
the output of the hashing function corresponds to the server identifier of the content server, and
the server identifier and the indication of the geographic location are encoded prior to transmission of the domain name to the DNS.

2.	(Canceled)

3.	(Original) The method of claim 1 wherein each of the plurality of servers is geographically proximate to the geographic location indicated by the location identifier.
4.	(Canceled)
5.	(Original) The method of claim 1 wherein the database comprises a plurality of entries, each of the plurality of entries comprising a domain name associated with the shared domain identifier and a corresponding content server identifier.

6.	(Original) The method of claim 1 wherein the identification of the content server comprises an Internet Protocol (IP) address at which the content server receives communications via a network.

7.	(Original) The method of claim 1 wherein the request for content is received from a client computing device and transmitting the domain name comprises transmitting the domain name to the client computing device.

8.	(Currently Amended) A networking device comprising:
one or more processors; and

	communicate with a requesting device to receive a request for content comprising each of a content identifier associated with a content file and a location identifier associated with a geographic location of a content-receiving device;
	generate, based on the content identifier, a server identifier corresponding to a content server of a plurality of content servers of a CDN in the geographic location, wherein generating the server identifier comprises executing a hashing function with the content identifier as an input variable, wherein the output of the hashing function corresponds to the server identifier of the content server; and
	transmit, to the requesting device, a domain name comprising a server identifier corresponding to the content server of the plurality of content servers, an indication of the geographic location of the content-receiving device, and a shared domain identifier, wherein a domain name system (DNS) utilizes the domain name to obtain an identification of the content server of the plurality of content servers from a database associated with the shared domain identifier, wherein
the server identifier and an indication of the geographic location are encoded prior to transmission of the domain name to the DNS.

9.	(Original) The networking device of claim 8 wherein the requesting device is a content management system (CMS) and transmitting the domain name comprises transmitting the domain name to the CMS.

10.	(Original) The networking device of claim 9 wherein the location identifier is inserted into the request for content by the CMS upon receiving a request from the content-receiving device.

11.	(Original) The networking device of claim 8 wherein the requesting device is the content-receiving device.


13.	(Original) The networking device of claim 8 wherein the output of the hashing function indicates a location on a hashing circle, wherein each location on the ring corresponds to a value in a hash key space defined by the range of outcomes of the hashing function and each value corresponds to one of the plurality of content servers.

14.	(Original) The networking device of claim 8 wherein the one or more programs further cause the one or more processors to:
transmit a retrieval instruction to the content server of a plurality of content servers of a CDN to retrieve and store the requested content.

15.	(Canceled)
Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application is a continuation-in-part and claims priority to U.S. Patent Application No. 16/709,726, filed December 10, 2019, entitled "Systems and Methods for Processing Requests for Content of a Content Distribution Network," which claims the priority under 35 U.S.C. § 119(e) from U.S. Patent Application No. 62/778,122, filed December 11, 2018 entitled "Systems and Methods for Processing Requests for Content of a Content Distribution Network," the entire contents of which are incorporated herein by reference for all purposes.
A completed search of available patent literature and non-patent literature was conducted by the examiner. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art found during the search conducted. The prior art found during the search conducted does not disclose, with respect to the independent and dependent claims. Therefore the claims are allowed.


Allowable Subject Matter
4.       Claims 1, 3, 5-11, and 13-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458